UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 99-30341


                        UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                     VERSUS

                           CITY OF NEW ORLEANS,

                                                      Defendant-Appellant.



           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (99-CV-893-E)

                             February 9, 2000

Before POLITZ and DAVIS, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:**

     After reviewing the record and considering the briefs and

arguments of the parties, and essentially for the reasons stated by

the district court in its April 1, 1999 order, we are persuaded
that the district court did not err in entering its order directing

the City to permit the EPA to have access to the City property.

     AFFIRMED.




     *Judge,     U.S.   Court   of    International   Trade,   sitting   by
designation.

     **Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.